                                      1   SPENCER P. HUGRET (SBN: 240424)
                                          shugret@grsm.com
                                      2   LINDA L. NUSSER (SBN: 132154)
                                          lnusser@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          Embarcadero Center West
                                      4   275 Battery Street, Suite 2000
                                          San Francisco, CA 94111
                                      5   Telephone: (415) 986-5900
                                          Facsimile: (415) 986-8054
                                      6
                                          Attorneys for Defendant
                                      7   FORD MOTOR COMPANY
                                      8
                                                           UNITED STATES DISTRICT COURT
                                      9
                                                        NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11
                                          LAURA HERNANDEZ,                    )   Case No. 3:18-cv-06988-MMC
Gordon Rees Scully Mansukhani, LLP




                                     12                                       )
                                                                 Plaintiff,   )   [PROPOSED] ORDER ON
    275 Battery Street, Suite 2000




                                     13                                       )   STIPULATION OF
      San Francisco, CA 94111




                                          v.                                  )   VOLUNTARY DISMISSAL
                                     14                                           PURSUANT TO FRCP
                                          FORD MOTOR COMPANY, a Delaware ))       41(a)(1)(A)(ii)
                                     15   Corporation, and DOES 1 through 10,
                                          inclusive,                          )
                                     16                                       )
                                                                 Defendant.   )
                                     17                                       )
                                                                              )
                                     18                                       )
                                                                              )
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                          [PROPOSED] ORDER ON STIPULATION OF VOLUNTARY DISMISSAL PURSUANT
                                                                  TO FRCP 41(a)(1)(A)(ii)
                                      1         On March 27, 2019, Plaintiff LAURA HERNANDEZ along with Defendant
                                      2   FORD MOTOR COMPANY, entered into a stipulation pursuant to Rule
                                      3   41(a)(1)(A)(ii) of the Federal Ruled of Civil Procedure.
                                      4         By the stipulation, the Parties agreed that the above-captioned action is
                                      5   voluntarily dismissed with prejudice in its entirety.
                                      6         Therefore, good cause having been shown and the parties having stipulated
                                      7   to same, the Court hereby makes the following order:
                                      8         IT IS ORDERED THAT:
                                      9             1. This entire action is dismissed with prejudice, and party shall bear
                                     10                their own fees and costs.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12         PURSUANT TO STIPULATION, IT IS SO ORDERED.
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14          March 28
                                          Dated: _________________, 2019           _________________________________
                                                                                   _____________________________
                                                                                   HON.
                                                                                   HON. MAXIME M.  M. CHESNEY
                                                                                                      CHESNNEY
                                     15                                            UNITED
                                                                                   UN
                                                                                    NITED STATES DISTRICT    TCCOURT
                                     16                                            HON. MAXINE M. CHESNEY

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                          -1-
                                          [PROPOSED] ORDER ON STIPULATION OF VOLUNTARY DISMISSAL PURSUANT
                                                                  TO FRCP 41(a)(1)(A)(ii)
